Per Curiam.

___ There were several objections raised up* on the argument against the right of recovery in this case. It will be sufficient to notice only the first objection, that the plaintiff has not shown an insurable interest.
The policy was generally “ upon the freight of goods laden on board the brig Delia” and the plaintiff was not owner of the vessel, he having, some time before the insurance was effected or the voyage begun, sold her to Howell, who caused the vessel to be insured for the voyage. Howell states that he had nothing to do with the freight for this voyage, as the plaintiff, according to an agreement made at the time of the sale, was to have the benefit of that freight. All the interest of the plaintiff was, then, founded upon this special agreement, and it could not strictly or technically be denominated freight, since it was not an interest accruing to the plaintiff, as owner of the vessel for the use of her. It was an interest founded entirely upon the agreement, and could not have been claimed or recovered under any other title. It could not be insured as freight, eo nomine, unless accompanied with a disclosure of the peculiar nature of the interest. It would otherwise be an imposition upon the insurer, who when he is asked to insure freight must presume that he is dealing with the owner of the vessel. The owner has a stronger interest in the equipment and management of the vessel than a stranger, having no such stake in the voyage. And to allow such an interest to be covered under the name of freight, without explanation, would lead to abuse and fraud, by affording an opportunity to cumulative insurances upon the same interest, and interested combinations to destroy it. In Cheriot. v. Barker (2 Johns. Rep. 346.) the court intimate *527and approve of this principle, that a concealed particular interest, contrary to usage, ought to be disclosed. 1 his case is brought fully within the reach of that doctrine. The contract ought to contain, within itself, the identity and certainty of the subject matter, so that the parties may understand the engagement with precision, and calculate accordingly.
Judgment ought, therefore, to be rendered for the defendant.